Citation Nr: 0833140	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right leg disorder.

2.  Entitlement to service connection for low back disorder, 
to include as secondary to right leg disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1987.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The record reflects that the veteran attended a RO hearing in 
St. Louis, Missouri in December 2007.  The hearing transcript 
is of record.


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran has 
degenerative changes of the right lateral meniscus and a 
Baker's Cyst of the right knee that are related to active 
military service.

2.  The competent evidence demonstrates that the veteran does 
not have a low back disorder that is related to active 
service or that is directly caused or aggravated by his 
service-connected degenerative changes of the right lateral 
meniscus and a Baker's Cyst of the right knee.


CONCLUSIONS OF LAW

1.  Degenerative changes of the right lateral meniscus and a 
Baker's Cyst of the right knee were incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in May 2006 and July 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2006 letter 
provided this notice to the veteran.  

The Board observes that the May 2006 and July 2006 letters 
were sent to the veteran prior to the October 2006 rating 
decision.  The VCAA notice with respect to the elements 
addressed in these letters was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the May 2006 and July 2006 
letters fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2007), and Dingess, supra. 

Moreover, the veteran was provided with a copy of the October 
2006 rating decision, the February 2007 Statement of the Case 
(SOC), and the March 2008 Supplemental Statement of the Case 
(SSOC) which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, as well as VA 
treatment records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension examination dated January 2008 that included a 
nexus opinion.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

I.  Right Leg Disorder

The veteran requests service connection based on a right leg 
disorder.  The veteran's service treatment records show that 
the veteran was treated for a right knee injury in July 1985 
and September 1985.  The examiner assessed the veteran as 
having medial meniscus strain in July 1985 and retro patellar 
syndrome in September 1985.  The April 1984 entrance exam 
notes the veteran's lower extremities as normal.  The 
veteran's May 1988 service examination also reports the 
veteran's lower extremities as normal.  However, the Board 
notes that  the veteran's report of medical history done at 
the service examination notes that the veteran reported a 
"trick" or locked knee and cramps in his legs.  The 
physician's summary on the report of medical history also 
notes the 1985 right knee injury.

The veteran was afforded a compensation and pension (C&P) 
examination for the right knee in June 2003.  The examiner 
diagnosed the right knee as normal and 
X-rays taken at that time showed no bone, joint or soft 
tissue abnormality.  The veteran was again examined in May 
2006 and the right knee was found to have no effusion and 
intact range of motion (ROM).  More recently, and in 
connection with this claim for a right leg disorder, the 
veteran was afforded another C&P examination in August 2008.  
At this examination, the examiner reported that no specific 
diagnosis could be provided because the physical examination, 
review of x-rays, and the medical history provided did not 
reflect or suggest a specific diagnosis  However, in May 2007 
an examiner made an assessment that the veteran had right 
knee pain with limited ROM and quad strength.  Significantly, 
an MRI taken at the time of the May 2007 examination 
indicated degenerative changes in lateral meniscus and a 
Baker's cyst.  This diagnosis is at least as likely as not 
based on the veteran's military service as noted by the nexus 
opinion given by the examiner in the August 2008 C&P 
examination.

The Board observes that insofar as there is evidence of an 
in-service incident, a current diagnosis and a competent 
medical opinion linking the in-service incident and the 
current right knee disorder, the claim for service connection 
must be granted.  The Board acknowledges that the examiner in 
the August 2008 C&P examination finds no current diagnosis in 
contrast to the MRI report from May 2007 which notes a 
degenerative change in the lateral meniscus and a Baker's 
cyst.  For the forgoing reason, the Board finds that the 
evidence for and against the veteran's claim is in equipoise.  
Resolving doubt in the veteran's favor, regarding the current 
diagnosis of a right leg disorder, the Board finds that there 
is sufficient evidence to grant service connection for the 
veteran's degenerative changes of the right lateral meniscus 
and a Baker's Cyst of the right knee.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  

II.  Low Back Disorder

The veteran claims that his current low back disorder should 
receive secondary service connection to his right leg 
disorder.  Having granted service connection for degenerative 
changes of the right lateral meniscus and a Baker's Cyst of 
the right knee, it is necessary to determine whether the 
veteran's low back disorder is proximately due to or the 
result of the service-connected degenerative changes of the 
right lateral meniscus and a Baker's Cyst of the right knee 
or that the degenerative changes of the right lateral 
meniscus and a Baker's Cyst of the right knee chronically 
worsened the low back disorder.  In addition, if secondary 
service connection is denied, the Board must also determine 
if the veteran is entitled to direct service connection for 
his low back disorder.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the veteran's claim in this instance because the veteran's 
original claim of entitlement to secondary service connection 
for a low back disorder was received in June 2006.  

The Board observes that the record contains several 
complaints of back pain.  VA treatment records dated February 
2003 diagnose the veteran with back strain caused by the 
veteran moving a refrigerator.  X-rays of the spine were 
taken in December 2006 and the examiner's impression was that 
the veteran had mild spondylosis.  The Board notes that in 
the December 2006 VA treatment records, the veteran states 
that his chronic back pain started when he hurt his right 
knee in service, however, in the later August 2008 C&P exam, 
the veteran states that the low back pain started in early 
2007.  In the August 2008 C&P examination, the examiner 
diagnoses the veteran with chronic lumbar strain after 
reviewing the record including the December 2006 x-rays.  The 
examiner notes that the low back disorder is not at all 
likely related to the right leg disorder, but rather it is 
least as likely as not related to the veteran's obesity.

The Board finds that there is no competent medical evidence 
that shows that the veteran's low back disorder is caused by 
or aggravated by the veteran's service-connected right leg 
disorder and indeed there is evidence that the low back 
disorder is not at all related to the right leg disorder.  
Therefore the preponderance of the evidence is against the 
veteran's claim.  

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the veteran's low back 
disorder.

The veteran's service treatment records indicate that in 
November 1986 the veteran had an x-ray of the cervical spine 
which showed no evidence of fracture or dislocation and no 
evidence of prevertebral soft tissue.  The x-ray did show an 
absence of the lordotic physiological curvature which was 
attributed to a muscle spasm.  Both the entrance and service 
examinations list the spine as normal.  The spine x-ray is 
the only record that addresses the back in the service 
treatment records.

The Board acknowledges, as previously stated, that the 
veteran does have a current diagnosis of chronic lumbar 
strain.  However, the examiner in the August 2008 C&P 
examination report does not attribute the veteran's current 
low back disorder with the veteran's military service.  The 
examiner notes that the record indicates an onset of back 
pain following the 2003 injury and further complaints of back 
pain in December of 2006, but no complaints of back pain 
prior to 2003.  

The Board finds that there is competent medical evidence that 
the veteran is currently diagnosed with chronic lumbar 
strain, and there is an incident in service, however, there 
is no competent indication that the current diagnosis is 
related to the veteran's active military service nor is the 
low back disorder found to have been caused or aggravated by 
the service-connected right leg disorder.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a low back 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for degenerative changes of 
the right lateral 


meniscus and a Baker's Cyst of the right knee is granted.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


